DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 10, the closest prior art of record, Lee (US 2019/0377223), neither shows or suggests a display panel a light source configured to emit a first color light and a second color light; and a filter layer located on an optical path of the first color light and an optical path of the second color light, wherein the filter layer comprises a plurality of first filter units and a plurality of second filter units, each of the plurality of first filter units is configured to filter the first color light, each of the plurality of second filter units is configured to filter the second color light, the first color light has a first wavelength range, the second color light has a second wavelength range, the first color light after filtering by the plurality of first filter units has a first target wavelength range that is less than the first wavelength range, the second color light after filtering by the plurality of second filter units has a second target wavelength range that is less than the second wavelength range.
Due to their respective dependencies upon independent claims 1 and 10, claims 2-9 and 11-18 are also allowable.
The subject display panel structure described earlier is provided for precisely controlling the wavelengths of projected light and sharpness of the image.  The design is new and unique to the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh (US 2022/0085334) teaches a display device with optical path change layer.  Kwak (US 2019/0131350) teaches a display apparatus with color control layer.  Seo (US 2021/0234112) teaches a light-emitting device with light-scattering layer.  Maegawa (US 2020/0287103) teaches an image display device with wavelength conversion layer.  Lee (US 2017/0236866) teaches a display panel with different colored sub-pixels.  Kim (US 2020/0144333) teaches a display device with quantum do configured to convert light.  Kim (US 2020/0161579) teaches a display device with a filling pattern layer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        2 July 2022